ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-380, concluding that SHERRY D. KING, a/k/a S. DORELL KING, of VERONA, who was admitted to the bar of this State in 1980, and who has been suspended from the practice of law pursuant to Orders of this Court filed June 17, 1998, June 22, 1998, and March 12, 1999, should be suspended from practice for a period of one year for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board further having concluded that prior to reinstatement to practice, respondent should be required to submit proof of her fitness to practice law as attested to by a psychiatrist approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that SHERRY D. KING, a/k/a S. DORELL KING, is suspended from the practice of law for a period of one year and until the further Order of the Court, the term of suspension to commence on the expiration of the term of suspension ordered by the Court on March 12, 1999; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of her fitness to practice law as attested to by a psychiatrist approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*80ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.